DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skubich et al (US 2018/0171449A1).
Skubich teaches a method for heat treating and working an aluminum alloy, said alloy comprising (in wt%) 0.1-1.4% Mg and ≤0.5% Fe, which broadly overlaps the alloying ranges of instant claims 1, 17, and 18. Skubich teaches said alloy is heat treated between solidus and solidus-15°C, in order to maximize the dissolving of precipitates and increase the level of solutionizing to 85-95% [0081]. Because Skubich teaches an overlapping alloy and heat treatment, as well as a solutionizing level of 85-95%, then substantially the same effect of solutionizing upon the relative amounts of first vol% Fe precipitates and second vol% Fe precipitates would be reasonably expected to occur in the prior art process, as for the instant invention. Because of the overlap in alloying ranges and heat treatment, it is held that Skubick has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 2, though Skubich does not specify using said alloy as an electrode, 
the phrase “suitable for use as an aluminum electrode alloy product” as claimed is held to define merely an intended use for the alloy composition. Because Skubich teaches said alloy exhibits excellent mechanical properties and can be formed into a variety of shapes (examples), said alloy appears to be capable of performing said intended use as recited in the preamble. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), MPEP  2111.02.
Concerning claims 3 and 4, though Skubich does not specify determining the temperature or holding time of heat treating based on the Mg% of the alloy, it would have been within the level of one of ordinary skill in the art, given the disclosure of Skubich, to have adjusted the heat treatment time and temperature according to the solidus (which is dependent on the composition/Mg % of said alloy).
Changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e. they produce a new and unexpected result. However, said parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Concerning claims 5-10, as stated above, Skubich teaches said alloy is heat treated between solidus and solidus-15°C, which overlaps the claimed ranges.
Concerning claims 11-16, Skubich teaches solutionizing in order to maximize the dissolving of precipitates and increase the level of solutionizing to 85-95% [0081]. Because Skubich teaches an overlapping alloy and heat treatment (as well as a level of solutionizing 85-95%), then substantially the same amount of first vol% Fe precipitates and second vol% Fe precipitates are reasonably expected for Skubich, as for the instant invention.  
Concerning claims 17-18, see discussion of composition above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/GEORGE WYSZOMIERSKI/                                                                                                                  Primary Examiner, Art Unit 1733                                   



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/31/22